Citation Nr: 1625671	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-32 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for diabetes mellitus as of March 9, 2012.

2.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a compensable initial rating for diabetic dermopathy.

5.  Entitlement to a compensable initial rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which in relevant part granted service connection for diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, diabetic dermopathy, and erectile dysfunction.  Jurisdiction of the case was subsequently transferred to the Waco, Texas, RO.

In January 2009, the Veteran disagreed with the initial ratings assigned for diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction.

In October 2015, the Board denied an increased rating for diabetes mellitus prior to March 9, 2012, and remanded the issues of increased ratings for diabetes mellitus as of March 9, 2012, peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and diabetic dermopathy for further development.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1966 to August 1970.

2.  On February 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, who is the appellant, that a withdrawal of this appeal is requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant in a February 2016, as clarified by his authorized representative in a June 2016 motion, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


